Case: 1:17-cv-00825-SJD Doc #: 38 Filed: 10/09/19 Page: 1 of 2 PAGEID #: 268

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

MICHAEL EDELSON, derivatively and on
behalf of MERIDIAN BIOSCIENCE, INC.,

Plaintiff,
Vv.

JOHN A. KRAEUTLER, JAMES M.
ANDERSON, DAVID C. PHILLIPS,
DWIGHT E. ELLINGWOOD, JOHN C.
MCILWRAITH, CATHERINE A.
SAZDANOFF, and MELISSA A. LUEKE,

Defendants,

-and-

MERIDIAN BIOSCIENCE, INC., an Ohio
Corporation,

Nominal Defendant.

Case No. |:17-cv-00825-SJD

Judge Susan J. Dlott
Magistrate Stephanie K. Bowman

 

 

ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR
VOLUNTARY DISMISSAL WITHOUT PREJUDICE PURSUANT TO FED. R. CIV. P.

23.1(c) and 41(a)

tA
AND NOW, this 3 day of Ocfohan , 2019, the Court having considered

Plaintiff's unopposed motion to voluntarily dismiss this Action brought on behalf of Nominal
Defendant Meridian Bioscience, Inc. against defendants John A. Kraeutler, James M. Anderson,

David C. Phillips, Dwight E. Elllingwood, John C. Mcllwraith, Catherine A. Sazdanoff, and

Melissa A. Lueke, and finding good cause therefore,
Case: 1:17-cv-00825-SJD Doc #: 38 Filed: 10/09/19 Page: 2 of 2 PAGEID #: 269

IT IS HEREBY ORDERED that Plaintiff's unopposed motion to voluntarily dismiss this

action without prejudice and with all parties to bear their own costs and fees is GRANTED.

ABusen 4. Ot

The Honorable Sun J. Dlott
